                 Case 5:17-cv-06037-BLF Document 151 Filed 03/19/19 Page 1 of 1




                                         UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                 280 South 1st Street
                                                 San Jose, CA 95113
                                               ___________________
                                                www.cand.uscourts.gov

   Susan Y. Soong                                                                       General Court Number
   Clerk of Court                                                                               408-535-5363

                                                  March 19, 2019



   Santa Clara County Superior Court
   191 N. First Street
   San Jose, CA 95113

   RE: Eli Attia, et al. v. Google LLC, et al.
              17-cv-06037-BLF

   Your Case Number: 114cv274103

   Dear Clerk,

          Pursuant to an order remanding the above captioned case to your court, transmitted
   herewith are:
                   ☒ Certified original and one copy of this letter
                   ☒ Certified copy of docket entries
                   ☒ Certified copy of Remand Order
                   ☐ Other
              Please acknowledge receipt of the above documents on the attached copy of this letter.

                                                                        Sincerely,

                                                                        Susan Y. Soong, Clerk
      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.
                                                                        _________________________
ATTEST:                                                                 by: Susie F. Barrera
SUSAN Y. SOONG                                                          Case Systems Administrator
Clerk, U.S. District Court                                              408-535-5382
Northern District of California


    by:
               Deputy Clerk
    Date:     3/19/2019
